     Case 1:19-cv-01838-JEJ-JFS Document 76 Filed 02/02/21 Page 1 of 6




               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

AIRELL MAZER, et al.,                    CIVIL No. 1:19-cv-01838
            Plaintiffs,

             v.                          (JONES, C.J.)
                                         (SAPORITO M.J.)
FREDERICK MUTUAL
INSURANCE COMPANY,
           Defendant.

                           MEMORANDUM

     Before the court is the motion for a protective order to preclude the

deposition of Jill Showalter (Doc. 54) filed by the defendant, Frederick

Mutual Insurance Company.        Ms. Showalter is an employee of the

defendant.    This matter arises out of a fire at the property of the

plaintiffs, Airell Mazer and Joseph Mazer, on November 2, 2018, which

allegedly resulted in a total loss of their real estate in Harrisburg,

Pennsylvania.

     The plaintiffs filed their complaint against the defendant,

Frederick Mutual Insurance Company, on October 22, 2019, alleging

breach of contract and bad faith. (Doc. 1.) In connection with their

lawsuit against the defendant, the plaintiffs served an amended notice of

remote video deposition upon counsel for the defendant advising him of


                                     1
       Case 1:19-cv-01838-JEJ-JFS Document 76 Filed 02/02/21 Page 2 of 6




the plaintiffs’ intention to take the deposition of Jill Showalter via Zoom

technology on January 6, 2021, at 12:00 p.m. (Doc. 54-1, at 27.)

       All discovery disputes were referred to the undersigned United

States magistrate judge. (Doc. 44.) Thereafter, on December 9, 2020,

counsel for the parties conferred with the undersigned to determine

whether the issue could be resolved. When it became apparent that

resolution of the issue was not feasible, the court issued an order

establishing dates for the filing of the appropriate motion and briefs in

support and in opposition.

       The defendant timely filed its motion for a protective order. (Doc.

54.)   In its motion, the defendant asserts that any testimony Jill

Showalter may give is unnecessarily duplicative of the testimony of

Richard Shay, the defendant’s claim representative responsible for

handling the plaintiffs’ claim, and with the evidence the defendant

produced in its document production.          The defendant attempted to

ascertain from the plaintiffs their written reasons for the deposition, the

areas of inquiry in which the plaintiffs expect her to testify, and how her

testimony differs from other employees of the defendant. The defendant

further alleges that the plaintiffs should be precluded from taking Ms.


                                       2
     Case 1:19-cv-01838-JEJ-JFS Document 76 Filed 02/02/21 Page 3 of 6




Showalter’s deposition. Finally, the defendant argues that its motion

should be granted because Ms. Showalter’s deposition is unnecessarily

duplicative and therefore unduly burdensome to the defendant and Ms.

Showalter. 1

     In response, the plaintiffs assert that they have no objection to

provide defense counsel with an outline of the topics and/or areas of

inquiry in a notice of deposition. (Doc. 62 ¶13.) Further, the plaintiffs

maintain that they are under no obligation to provide defense counsel

with an offer of proof.

     The motion has been fully briefed and is ripe for a decision. (Doc.

55; Doc. 62.) For the reasons stated below, we will grant in part and deny

in part the motion for a protective order .

I. Legal Standard

     The scope of discovery in federal court is governed by Federal Rule

of Civil Procedure 26. Rule 26 is to be construed liberally. See Pacitti v.

Macy’s 193 F.3d 766, 766 (3d Cir. 1999); see also Tele-Radio Sys. Ltd. v.

DeForest Elecs., Inc., 92 F.R.D. 371, 375 (D.N.J. 1981) (citing




1     Ms. Showalter herself has not filed a motion to quash the subpoena
or for a protective order.
                                     3
     Case 1:19-cv-01838-JEJ-JFS Document 76 Filed 02/02/21 Page 4 of 6




Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)). Rule 26

permits parties to “obtain discovery regarding any nonprivileged matter

that is relevant to any party’s claim or defense and proportional to the

needs of the case.” Fed. R. Civ. P. 26(b). “Information within this scope

of discovery need not be admissible in evidence to be discoverable.” Id.

Further, the federal rules’ relevancy requirement is to be construed

broadly, and material is relevant if it bears on, or reasonably could bear

on, an issue that is or maybe involved in the litigation. Oppenheimer

Fund, 437 U. S. at 350.

     A motion for a protective order is governed by Rule 26(c) of the

Federal Rules of Civil Procedure. Rule 26(c) permits “a party or any

person from whom discovery is sought [to] move for a protective order . .

. . The motion must include a certification that the movant has in good

faith conferred or attempted to confer with the other affected parties in

an effort to resolve the dispute without court action.” 2 Fed. R. Civ. P.

26(c)(1). Accordingly, the Court may, for “good cause,” issue a protective




2     Counsel for the parties participated in a telephone conference with
the Court on December 9, 2020, to resolve the dispute without court
action. Unfortunately, counsel was unable to resolve the scope of this
discovery dispute.
                                     4
      Case 1:19-cv-01838-JEJ-JFS Document 76 Filed 02/02/21 Page 5 of 6




order to shield a party “from annoyance, embarrassment, oppression, or

undue burden or expense.” Id.


II.   Discussion

      Under the Federal Rules of Civil Procedure, a court may, for good

cause, protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense, including forbidding the

discovery. Fed. R. Civ. P. 26(c)(1). Here, the defendant asks us to issue

a protective order precluding the deposition of Ms. Showalter because her

proposed testimony is unnecessary, irrelevant, and duplicative of other

relevant testimony from the defendant’s employees who will be deposed.

Further, the defendant contends that Ms. Showalter works for the

defendant in its underwriting department, and the defendant’s

underwriting of the policy is not at issue.

      The plaintiffs contend that Ms. Showalter’s testimony is relevant

because she was involved in the handling and evaluation of their claim.

They reference three emails dated November 8, 2018, May 23, 2019, and

May 30, 2019, which she authored. (Doc. 62 ¶13.) Some of the entries

therein contain redactions, but it appears that her role was not limited

to underwriting alone. (Id.) The plaintiffs should be permitted to take

                                      5
      Case 1:19-cv-01838-JEJ-JFS Document 76 Filed 02/02/21 Page 6 of 6




Ms. Showalter’s deposition to determine the nature and extent of her role

in this case. Moreover, the defendant has not shown how it would be

unduly burdened by preparing for and attending Ms. Showalter’s

deposition.

      Therefore, we will deny the defendant’s request for a protective

order and permit the plaintiffs to take her deposition.        However, as

plaintiffs’ counsel has previously offered to provide defense counsel with

an outline of the topics and/or areas of inquiry in a notice of deposition,

we will direct that they do so. 3

      An appropriate order follows.

                                          s/Joseph F. Saporito, Jr.
                                          JOSEPH F. SAPORITO, JR.
                                          United States Magistrate Judge
Dated: February 2, 2021




3     We will not order the plaintiffs to provide defense counsel with an
offer of proof, nor do we encourage or permit the defendant to file another
motion based upon the contents of the outline of the topics and/or areas
of inquiry.
                                      6
